     SO ORDERED.

     SIGNED this 15th day of April, 2019.




     __________________________________________________________________________



                                              IN THE UNITED STATES BANKRUPTCY COURT
                                                     FOR THE DISTRICT OF KANSAS

                                                                   )                                         Electronically Filed
In re:       ROLAND L FARRAR JR                                    )    Case no.    18-12075-13
             CHARLOTTE KAY FARRAR                                  )     Chapter    13
                                                       Debtor(s)   )

                                              AMENDED ORDER TO DEBTOR TO PAY TRUSTEE

         To:
                         ROLAND ANDCHARLOTTE ARRAR
                         766 FORREST
                         HAYSVILLE, KS 67060-1496

Debtor(s):
                         WHEREAS, the above named court in the above entitled proceeding has found that the debtor(s) herein has submitted
a plan to pay his debts out of his future earnings, and by this plan submits all of his future earnings and wages under the supervision and
control of the Court for the purpose of consummating the plan; and on April 15, 2019,
                         IT IS ORDERED THAT Charlotte Kay Farrar, the debtor(s) herein, is hereby ordered and directed until further order of
this Court, to pay from his or her earnings the sum of $761.00, each month, beginning on the next payday following receipt of this order
and to pay said sum forthwith to CARL B. DAVIS, TRUSTEE, P. O. BOX 2818, WICHITA KS 67201-2818.
                         IT IS FURTHER ORDERED that said debtor notify said trustee if his or her employment is terminated and the reason
for such termination.
                         This order supersedes any previous order made to you in this cause.
                         YOU ARE DIRECTED TO CARRY THIS ORDER INTO EFFECT.

                                                                       ###
Submitted on April 15, 2019
By Carl B. Davis, Trustee
cbdsig@wichita13trustee.com


                                  Case 18-12075         Doc# 34         Filed 04/15/19          Page 1 of 1
ADPAY-JOINT.DOC/DOC GEN/RLL/4/15/2019
